United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-2498
                         ___________________________

                                   Ericka Benedicto

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                                  City of Little Rock

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                               Submitted: April 6, 2017
                                Filed: April 11, 2017
                                    [Unpublished]
                                   ____________

Before WOLLMAN, BOWMAN, and LOKEN, Circuit Judges.
                       ____________

PER CURIAM.

      Ericka Benedicto, an African-American woman, brought an employment
discrimination suit against the City of Little Rock, her employer. As relevant to this
appeal, Benedicto claimed that a salary disparity between her and a white co-worker
was the result of racial discrimination. Following a two-day trial, the jury returned
a verdict for the City of Little Rock, and the District Court1 denied Benedicto’s motion
for a new trial under Rule 59(a) of the Federal Rules of Civil Procedure. She appeals
and we affirm.

       For reversal, Benedicto argues that the District Court should have granted her
a new trial because the jury pool was entirely white and the verdict was against the
great weight of the evidence. The District Court did not abuse its discretion in
denying the Rule 59(a) motion. See Burris v. Gulf Underwriters Ins. Co., 787 F.3d
875, 878 (8th Cir. 2015) (standard of review). Like the District Court, we conclude
that the jury-pool argument was not timely raised: the jury pool was entirely white,
yet Benedicto waited until twenty-eight days after entry of judgment to challenge the
racial composition of the pool. See 28 U.S.C. §§ 1861, 1867(c), (e) (providing that
litigants have the right to a jury selected “from a fair cross section of the community
in the district” and that a party in a civil case may move to stay the proceedings based
on improper jury selection before voir dire begins or “within seven days after the
party discovered or could have discovered” a violation, whichever is earlier, § 1867
being the exclusive means by which a party in a civil case may challenge jury
selection under the Jury Selection and Service Act of 1968).

       As for the verdict, our review of the record shows no basis to conclude “that
the jury’s verdict contravenes the great weight of the evidence to such an extent that
allowing the verdict to stand will result in a miscarriage of justice.” United States
v. Big D Enters., Inc., 184 F.3d 924, 930 (8th Cir. 1999) (standard of review), cert.
denied, 529 U.S. 1018 (2000).

      We affirm the judgment of the District Court.
                      ______________________________


      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.

                                          -2-